Filed 12/2/21 P. v. Harris CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 THE PEOPLE,                                                   B312318

           Plaintiff and Respondent,                           (Los Angeles County
                                                               Super. Ct. No. ZM020470)
           v.

 JAMES HARRIS, JR,

           Defendant and Appellant.




      APPEAL from an order of the Superior Court of Los
Angeles County, Robert S. Harrison, Judge. Affirmed.
      Gerald J. Miller, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Amanda V. Lopez and Michael Katz,
Deputy Attorneys General, for Plaintiff and Respondent.

                             ____________________________
       Following a bench trial, the trial court extended James
Harris, Jr.’s commitment for criminal insanity for two years
under Penal Code section 1026.5, subdivision (b). Harris’ sole
claim on appeal is that the trial court improperly induced his jury
trial waiver when it informed him that jury trials were
indefinitely delayed due to the COVID-19 pandemic, but that the
court could schedule a bench trial within a few weeks.
       Because the trial court’s advisements were neither coercive
nor otherwise defective, we affirm the recommitment order.
                  FACTUAL BACKGROUND
       In 2012, Harris was committed to a California state
hospital pursuant to Penal Code section 1026, after being found
not guilty by reason of insanity of several violent offenses. Since
then, his state hospital commitment period has been extended
numerous times, with the most recent petition having been filed
on February 2, 2021, and sustained by the court on April 20,
2021, following a bench trial
       At the April 20, 2021 bench trial, the court heard testimony
from two psychological evaluators, who both opined that
continued hospitalization was appropriate due to Harris’
continuing instability and the potential risk of violence. Harris
testified on his own behalf, stating he was on various psychiatric
medications, believed some were helpful, and that he wanted to
move to a board and care facility. He denied hearing voices and
testified his mood is presently stable. Following the testimony,
the trial court ordered Harris recommitted for a two-year term
through April 19, 2023.
                         DISCUSSION
       Harris contends the trial court improperly induced his jury
trial waiver by highlighting the scheduling advantages of



                                 2
choosing a bench trial over a jury trial. As explained below, we
find no merit in this contention.
A.    Relevant Proceedings
      At a March 16, 2021 pretrial conference, the prosecutor
advised the trial court that “[w]e need to set a trial date,” and
that the maximum date was April 19, 2021.1 The court then
asked Harris’ counsel if he was available on April 6, 2021, and,
after counsel replied in the affirmative, the court asked counsel if
it was going to be a court or a jury trial.
       The prosecutor responded that it was going to be a court
trial, but stated to Harris’ counsel, “[w]e don’t have a waiver,
though.” Thereafter, a colloquy between the trial court and
Harris ensued, as follows:
       “The Court: . . . So, Mr. Harris, we’re setting your case for
a court trial today for April 6th at 1:30 p.m. But you need to
know that you have a right to have your case tried to a jury of 12
members of the community. And—however, if you choose that
option in lieu of having a court trial, we probably won’t be able to
give you a trial date until sometime in—When, [the court clerk]?
       “The Clerk: For a jury trial?
       “The Court: Yeah. For a jury trial.
       “The Clerk: I have no idea. I don’t know when they’re
setting those.
       “The Court: Yeah. Because of COVID, sir, I don’t know if
we’re setting jury trials in this courthouse. So your case would be
in a state of limbo for a while if you were to choose a jury trial.
So I just want to make sure you understand that option. If you


      1 The prosecutor’s reference to the maximum date of
April 19, 2021, referred to when Harris’ present commitment
term was set to expire.



                                  3
want to have your case heard on April 6th and decided by a
judge—in this case it will probably be Judge Harrison—I need
you to agree to give up your right to a trial by a jury. Do you
want to give up your right to a jury trial and have your trial on
April 6th before Judge Harrison or whatever other judge is
available?
      “[Harris]: Yes.
      “The Court: Okay. All right. The court finds the
defendant has knowingly waived his right to a jury trial. This
matter is set for a court trial on April 6th.”
B.     Governing Legal Principles
       Under Penal Code section 1026.5, a defendant in an
extended commitment proceeding has a right to jury trial, and
must be advised of that right by the trial court upon the filing of
an extended commitment petition. Penal Code section 1026.5,
subdivision (b)(3), specifically provides that “[w]hen the petition
is filed, the court shall advise the person named in the petition of
the right to be represented by an attorney and of the right to a
jury trial,” while section 1026.5, subdivision (b)(4) provides that
“[t]he trial shall be by jury unless waived by both the person and
the prosecuting attorney.”
       In People v. Tran (2015) 61 Cal.4th 1160, our high court
interpreted the above sections to hold that the trial court must
personally advise the defendant in a Penal Code section 1026.5
proceeding of his or her right to a jury trial and must elicit any
waiver of that right on the record—unless there is substantial
evidence that the defendant lacks the capacity to make a




                                 4
knowing and voluntary waiver.2 (Tran, supra, at pp. 1166-
1168.)3
       A waiver is knowing and intelligent when it is made with a
full awareness both of the nature of the right being abandoned
and the consequences of the decision to abandon it, and
“ ‘voluntary’ ” when it is “ ‘the product of a free and deliberate
choice rather than intimidation, coercion, or deception.’ ”
(Colorado v. Spring (1987) 479 U.S. 564, 573 [107 S.Ct. 851, 93
L.Ed.2d 954]; People v. Collins (2001) 26 Cal.4th 297, 305
(Collins).)
       “ ‘No particular language is necessary to waive a jury trial
so long as the words employed disclose in their ordinary, common
sense, fair meaning and context an intention to be tried by the
court sitting without a jury.’ ” (People v. Doyle (2016) 19
Cal.App.5th 946, 952; cf. People v. Sivongxxay (2017) 3 Cal.5th
151, 168 [“ ‘[t]he United States Supreme Court has never held
that a defendant, when waiving the right to a jury,



      2In the latter instance, control of the waiver decision shifts
to counsel. (People v. Tran, supra, 61 Cal.4th at p. 1167.)
      3 In Tran, our high court noted that the statutory language
regarding jury trial waivers under Penal Code section 1026.5 is
virtually identical to the language addressing that right in the
context of Mentally Disordered Offenders (MDO) cases and,
accordingly, applied the same interpretation as in its MDO
companion case, People v. Blackburn (2015) 61 Cal.4th 1113.
(People v. Tran, supra, 61 Cal.4th at pp. 1167-1168; Blackburn,
supra, at pp 1124-1137.) In light of these statutory protections,
the Blackburn court did not decide whether the constitutional
right to a jury trial afforded to criminal defendants also applies to
commitment extension proceedings. (Blackburn, supra, at
p. 1120.)



                                 5
constitutionally is entitled to be canvassed by the trial court, let
alone to require a specifically formulated canvass’ ” “and [the
California Supreme Court] ha[s] never insisted that a jury waiver
colloquy invariably must discuss juror impartiality, the
unanimity requirement, or both for an ensuing waiver to be
knowing and intelligent”].)
C.    Harris’ Jury Trial Waiver Was Neither Coerced nor
      Otherwise Defective
      Harris acknowledges the trial court personally elicited his
waiver on the record and further concedes that he is “not
contend[ing] that the admonitions regarding the right to a jury
trial were insufficient.”4 Instead, Harris contends that his
waiver was involuntary because the trial court “secured [Harris’]
acquiescence by emphasizing the disadvantages of a jury trial.”
Specifically, Harris claims that the trial court’s comments
“reflected that [Harris] would be punished for exercising his right
to a jury trial by being unable to secure that right for the
foreseeable future, while receiving a benefit, i.e.[,] a speedy court
trial, for waiving that right.” In so arguing, Harris relies heavily
on Collins, supra, 26 Cal.4th 297. Collins is inapposite.
        In Collins, our high court reversed a conviction where the
trial court informed a criminal defendant that he would receive
“ ‘some benefit’ ” if he waived his right to a jury trial. (Collins,
supra, 26 Cal.4th at p. 302, italics omitted.) Although the trial
court could not yet specify the benefit, the court assured the
defendant that his willingness to waive jury trial—and “ ‘not
tak[e] up two weeks’ time to try the case’ ”—would have “ ‘some
effect on the court’ ” and expressly stated to the defendant “ ‘that

      4 Nor does Harris contend that he lacked the capacity to
enter into a knowing and voluntary waiver.



                                  6
by waiving jury, you are getting some benefit.’ ”5 (Ibid., italics
omitted.)
       On review, our high court observed that appellate courts in
California and elsewhere “ ‘have vacated sentences when the trial
court has apparently used its sentencing power, either more
severely or more leniently than the norm, in order to expedite the
resolution of criminal matters’ ” (Collins, supra, 26 Cal.4th at
p. 307, quoting In re Lewallen (1979) 23 Cal.3d 274, 279), and
that “[t]he impropriety of a trial court’s explicit promise of more
lenient treatment in sentencing if the defendant waives trial by
jury is comparable to the impropriety of harsher treatment
imposed because of the defendant’s having invoked his or her
right to trial by jury.” (Collins, supra, at p. 307.)
       Our high court explained that, although the trial court had
properly advised the defendant about the right that he was
waiving, it also had “announc[ed] its intention to bestow some
form of benefit in exchange for [the] defendant’s waiver” and thus
“acted in a manner that was at odds with its judicial obligation to
remain neutral and detached in evaluating the voluntariness of
the waiver.” (Collins, supra, 26 Cal.4th at p. 309.) This “form of
the trial court’s negotiation with [the] defendant presented a
‘substantial danger of unintentional coercion,’ ” and effectively




      5 The defendant, who was facing a maximum potential
sentence of 41 years in state prison, ultimately received a total
term of 24 years in prison. (Collins, supra, 26 Cal.4th at p. 303.)
At sentencing, the defense counsel had suggested that the
“defendant’s waiver had benefited the minor victim by reducing
her ‘exposure to presentation of traumatic events.’ ” (Id. at p. 315
(conc. opn. of Brown, J.).)



                                 7
resulted in an offer by the trial court “to reward [the] defendant
for refraining from the exercise of a constitutional right.”6 (Ibid.)
       Unlike in Collins, the trial court here did not engage in
“negotiation” by offering to “bestow some form of benefit in
exchange for [Harris’] waiver.” (Collins, supra, 26 Cal.4th at
p. 309, italics added.) The trial court merely apprised Harris of a
circumstance that was admittedly beyond the court’s own
control—i.e., the halting or delay of trials due to the pandemic.7
Nothing in the court’s statements indicate that it strayed from its
“judicial obligation to remain neutral and detached” (ibid.) or
otherwise engaged in the type of coercion defined and explained
in Collins.
       Harris also points out that prior to taking his waiver, the
parties and the court discussed potential bench trial dates which,
according to Harris, “reflected . . . an understanding, and an
assumption that [Harris] would waive his right to a jury trial”
and deprived him of “the opportunity to make a reasoned decision
whether to seek a court or a jury trial.” We disagree.
       The record demonstrates Harris was personally informed of
his right to a jury trial, and that he clearly and unequivocally
waived that right. Harris’ assertions that this process was “at


      6 The court pointed out that, while the prosecutor and a
defendant may negotiate a plea of guilty or nolo contendere,
which involves the relinquishment of the constitutional rights
attending a trial, the trial court may not engage in negotiations
in order to secure a jury trial waiver. (Collins, supra, 26 Cal.4th
at p. 309 & fn. 4.)
      7 Harris does not challenge the truth or accuracy of the
trial court’s comments about the pandemic’s impact on jury trials,
and neither he nor his trial counsel sought further clarification of
the court’s jury trial scheduling procedures.



                                  8
best a formality” or “at worst a sham” are speculation and refuted
by the record. In multiple previous commitment hearings, Harris
requested a bench trial and waived his right to a jury trial after
being advised of his rights—including advisements more
extensive than those provided here. Harris was therefore well
aware of his right to proceed to a jury trial and his ability to
exercise that right. (Cf. People v. Farwell (2018) 5 Cal.5th 295,
302-307 [whether a waiver is knowing and voluntary must be
evaluated under the “totality of the circumstances,” including
prior experience with criminal justice system].)
      In sum, Harris has failed to demonstrate that his jury trial
waiver was involuntary, or otherwise defective. Accordingly, we
affirm the trial court’s recommitment order.
                           DISPOSITION
      The recommitment order is affirmed.
      NOT TO BE PUBLISHED


                                              CRANDALL, J.*

We concur:



             ROTHSCHILD, P. J.



             CHANEY, J.


      * Judge of the San Luis Obispo County Superior Court, assigned
by the Chief Justice pursuant to article VI, section 6 of the California
Constitution.



                                   9